Lord, J.
The defendant contends that the St. of 1874, e. 221, under which the complaint in this case is made, is unconstitutional and void. The provision, which it is alleged is without authority under the Constitution, is, that “ no minor under *384the age of eighteen years, and no woman over that age, shall be employed in laboring by any person, firm or corporation in any manufacturing establishment in this Commonwealth more than ten hours in any one day,” except in certain cases, and that “ in no case shall the hours of labor exceed sixty per week.”
The' learned counsel for the d fendant in his argument did not refer to any particular clous if the Constitution to which this provision is repugnant. Hib Vneral proposition was, that the defendant’s act of incorporation, ot. 1824, c. 44, is a contract with the Commonwealth, and that this act impairs that contract. The contract, it is claimed, is an implied one; that is, an act of incorporation to manufacture cotton and woollen goods by necessary implication confers upon the corporation the legal capacity to contract for all the labor needful for this work. If this is conceded to the fullest extent, it is only a contract with the corporation that it may contract for all lawful labor. There is no contract implied that such labor as was then forbidden by law might be employed by the defendant; or that the General Court would not perform its constitutional duty of making such wholesome laws thereafter as the public welfare should demand. The law, therefore, violates no contract with the defendant; and the only other question is, whether it is in violation of any right reserved under the Constitution to the individual citizen. Upon this question, there seems to be no room for debate. It does not forbid any person, firm or corporation from employing as many persons or as much labor as such person, firm or corporation may desire; nor does it forbid any person to work as many hours a day or a week as he chooses. It merely provides that in an employment, which the Legislature has evidently deemed to some extent .dangerous to health, no person shall be engaged in labor more than ten hours a day or sixty hours a week. There can be no doubt that such legislation may be maintained either as a health or police regulation, if it were necessary to resort to either of those sources for power. This principle has been so frequently .recognized in this Commonwealth that reference to the decisions is unnecessary.
It is also said that the law violates the right of Mary Shirley to labor in accordance with her own judgment as to the number of hours she shall work. The obvious and conclusive reply to *385this is, that the law does not limit her right to labor as many hours per day or per week as she may desire; it does not in terms forbid her laboring in any particular business or occupation as many hours per day or per week, as she may desire; it merely prohibits her being employed continuously in the same service more than a certain number of hours per day or week, which is so clearly within the power of the Legislature, that ic becomes unnecessary to inquire whether it is a matter of grievance of which this defendant has the right to complain.

Judgment affirmed.